Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 06/29/2022.
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-8, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gali et al. (US 2022/0286360 A1) in view of Clarke et al. (US 2021/0176142 A1) in view of Takla et al. (US 2020/0136929 A1).
Regarding claim 1, Gali discloses a method, comprising: 
obtaining, by a data collector of a network automation platform associated with a core network associated with a cellular communication provider, network equipment data from radio access network equipment controlled via the network automation platform (fig. 1, [0052], [0130]:  SDN controller 40 also comprises a topology manager (of which one example is illustrated in FIG. 3 as topology module 116) (e.g. collector) to aggregate over time (e.g., a number of iterations) network topology information from one or more external data sources, such as a topology service (e.g., running on the above topology server), SDN controller 40 also comprises and one or more (mobile core network) applications configured to aggregate over time (e.g., a number of iterations) device profile information from one or more second external data sources, such as a device service (e.g., running on a base station of a radio access network, on the above overlay controller, or on a specialized network device); 
generating, by a microservice of the network automation platform, based on the network equipment data, a network equipment configuration communication comprising an identification of the radio access network equipment and updated interface configuration data for the radio access network equipment ([0023]:  SDN controller 40, may initiate the example process by invoking publisher micro-service, which may be operated by publisher module 78. Publisher module 78 may configure the notifications service to run anywhere in the network including the controller itself. Publisher micro-service sends updates to the global network state information maintained in local/remote data stores of network state information. [0078]:  a client module/application and the notification service may establish a subscription requesting updates to a device's profile having a unique identifier (e.g., a device-object name) and/or updates to a node's topology having a unique identifier (e.g., a node_id identifier). The client may receive event notifications when routing information (e.g., a route) is added, updated, and/or deleted); 
publishing, by the microservice, the network equipment configuration communication to a communication channel of the network automation platform ([0064]:  the notification service may open, as a communication channel, an interface to the data source on behalf of the client modules/applications running in controller 35 and, using the interface, receive new/updated global network state information to store in one or more databases and then, distribute in a plurality of event notifications).

However, Gali does not disclose creating, by the automation agent, in response to receiving the network equipment configuration communication, an interface update file comprising the updated interface configuration data; and sending, by the automation agent to a network equipment configuration update service of the network automation platform, the interface update file in order to deploy the interface update file to the radio access network equipment.
In an analogous art, Clarke discloses creating, by the automation agent, in response to receiving the network equipment configuration communication, an interface update file comprising the updated interface configuration data ([0142]:  assurance orchestrator 106 (e.g. automation agent) determines an overall health state of each of the services implemented on service network 113, and then provides to network orchestrator 102 service assurance messages 1502 (also referred to as “flow 1502”). Service assurance messages 1502 include the overall health states for the services as determined by assurance orchestrator 106, and may also include health states of subservices for each of the services. Service assurance messages 1502 may also include, for each of the services having an overall health state that indicates a failing (or degraded) overall health state, a corresponding request to reconfigure subservices of that service, so as to return the overall health state to a passing overall health state. The request to reconfigure may also be referred to as a “subservice reconfiguration request”); and sending, by the automation agent to a network equipment configuration update service of the network automation platform, the interface update file in order to deploy the interface update file to the radio access network equipment ([0149]:  Responsive to each request to reconfigure subservices of a service received in service assurance messages 1502, network orchestrator 102 (e.g. network equipment configuration update service) reconfigures the subservices of the service, as identified in the request. To reconfigure the subservices, network orchestrator 102 provides subservice reconfiguration information 1504 (also referred to as “flow 1504”) to the network devices among network devices 112 that host/implement the subservices to be reconfigured.  Subservice reconfiguration information 1504 may be formatted similarly to network device configuration information 114.  [0045]:  For network device configuration information 114, network orchestrator 102 may employ, for example, the Network Configuration Protocol (NETCONF) (or, similarly, Representational State Transfer (REST) Configuration (RESTCONF)) in a NETCONF compliant session to push intent-based network device configuration objects, such as Yet Another Next Generation (YANG) models or objects, to network devices 112).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gali to comprise “creating, by the automation agent, in response to receiving the network equipment configuration communication, an interface update file comprising the updated interface configuration data; and sending, by the automation agent to a network equipment configuration update service of the network automation platform, the interface update file in order to deploy the interface update file to the radio access network equipment” taught by Clarke.
One of ordinary skilled in the art would have been motivated because it would have enabled a network orchestrator to derive and  sends to network devices intent-based network device configuration information to configure the network devices (Clarke, [0044]).  
However, Gali-Clarke does not disclose monitoring, by an automation agent of the network automation platform, the communication channel; receiving, by the automation agent, via the monitoring of the communication channel, the network equipment configuration communication.
In an analogous art, Takla discloses monitoring, by an automation agent of the network automation platform, the communication channel; receiving, by the automation agent, via the monitoring of the communication channel, the network equipment configuration communication ([0031]-[0032]:  Open Networks Automation Platform (ONAP) architecture/system, the exemplary embodiments may be applied to any type of network functions virtualization (NFV) architecture/system that orchestrates, automates, and manages services using VNFs. In one implementation, data bus 110 includes a Data Movement as a Platform (DMaaP) system that provides a data movement service that transports and processes data from any source to any target. [0032]-[0034]:  The VNF monitoring parameters include status information generated by the VNF that helps the ONAP 120 monitor the performance of the VNF. The VNF monitoring parameters may include, for example, types of errors flags, VNF status information, and other types of parameters. The ONAP 120 reads and consumes the registration data from the data bus 110 such that the app-C 115 becomes informed about the VNF configuration parameters, the VNF control parameters, and/or the VNF monitoring parameters of the new VNF 100).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gali-Clarke to comprise “monitoring, by an automation agent of the network automation platform, the communication channel; receiving, by the automation agent, via the monitoring of the communication channel, the network equipment configuration communication” taught by Takla.
One of ordinary skilled in the art would have been motivated because it would have enabled the ONAP to provide a common platform for real-time, policy-driven orchestration and automation of physical network and virtual network functions that enables rapid deployment, automation, and lifecycle management of new services using VNFs (Takla, [0029]).  

Regarding claim 3, Gali-Clarke-Takla discloses the method of claim 1, wherein the communication channel comprises a data movement as a platform communication channel (Takla, [0031]-[0032]:  data bus 110 includes a Data Movement as a Platform (DMaaP) system that provides a data movement service that transports and processes data from any source to any target).  The same rationale applies as in claim 1.

Regarding claim 5, Gali-Clarke-Takla discloses the method of claim 1, wherein the interface update file comprises a yang file (Clarke, [0045], [0149]:  For network device configuration information 114, network orchestrator 102 may employ, for example, the Network Configuration Protocol (NETCONF) (or, similarly, Representational State Transfer (REST) Configuration (RESTCONF)) in a NETCONF compliant session to push intent-based network device configuration objects, such as Yet Another Next Generation (YANG) models or objects, to network devices 112). The same rationale applies as in claim 1. 

Regarding claim 6, Gali-Clarke-Takla discloses the method of claim 1, wherein the network equipment configuration update service comprises a representational state transfer configuration service (Clarke, [0045]:  the Network Configuration Protocol (NETCONF) (or, similarly, Representational State Transfer (REST) Configuration (RESTCONF)) in a NETCONF compliant session to push intent-based network device configuration objects, such as Yet Another Next Generation (YANG) models or objects, to network devices 112). The same rationale applies as in claim 1.

Regarding claim 7, Gali-Clarke-Takla discloses the method of claim 1, wherein the network equipment configuration update service deploys the interface update file using a network configuration protocol (Clarke, [0045]:  the Network Configuration Protocol (NETCONF) (or, similarly, Representational State Transfer (REST) Configuration (RESTCONF)) in a NETCONF compliant session to push intent-based network device configuration objects, such as Yet Another Next Generation (YANG) models or objects, to network devices 112). The same rational applies as in claim 1.

Regarding claim 8, Gali-Clarke-Takla discloses the method of claim 1, wherein the network equipment configuration communication comprises device information in a generic string format, and wherein the network equipment configuration update service uses the device information in the generic string format to compose a function call (Clarke, [0045]:  the Network Configuration Protocol (NETCONF) (or, similarly, Representational State Transfer (REST) Configuration (RESTCONF)) in a NETCONF compliant session to push intent-based network device configuration objects). The same rational applies as in claim 1.

Regarding claims 12 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Claims 2, 9, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gali in view of Clarke in view of Takla, as applied to claim 1, in further view of Ramachandran al. (US 2016/0350095 A1).
Regarding claim 2, Gali-Clarke-Takla discloses the method of claim 1.
However, Gali-Clarke-Takla does not specifically discloses wherein the network controller equipment comprises a software defined network controller.
In an analogous art, Ramachandran discloses wherein the network controller equipment comprises a software defined network controller ([0030], [0033]:  SDN controller, to direct network elements (comprising NETCONF servers) dynamically to create, update, and delete YANG data models at runtime).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gali-Clarke-Takla to comprise “wherein the network controller equipment comprises a software defined network controller” taught by Ramachandran.
One of ordinary skilled in the art would have been motivated because it would have enabled the network elements to be updated dynamically must meet certain requirements (Ramachandran, [0032]).  

Regarding claim 9, Gali-Clarke-Takla discloses the method of claim 1.
However, Gali-Clarke-Takla does not disclose wherein the updated interface configuration data for the radio access network equipment comprises updated northbound interface configuration data used in connection with network automation platform control of the radio access network equipment.
In an analogous art, Ramachandran discloses wherein the updated interface configuration data for the radio access network equipment comprises updated northbound interface configuration data used in connection with network automation platform control of the radio access network equipment ([0030]:  The SDN controller may provide a Northbound API service to update the models on the network elements on demand. This Northbound API can be used by applications above the SDN controller to specify YIN/YANG and PlatformTransform models, to update for a set of Network Elements).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gali-Clarke-Takla to comprise “wherein the updated interface configuration data for the radio access network equipment comprises updated northbound interface configuration data used in connection with network automation platform control of the radio access network equipment” taught by Ramachandran.
One of ordinary skilled in the art would have been motivated because it would have enabled the network elements to be updated dynamically must meet certain requirements (Ramachandran, [0032]).

Regarding claim 16; the claim is interpreted and rejected for the same reason as set forth in claim 9.

Regarding claim 18, Gali-Clarke-Takla discloses the non-transitory machine-readable medium of claim 17, wherein the communication channel comprises a data movement as a platform communication channel (Takla, [0031]-[0032]:  data bus 110 includes a Data Movement as a Platform (DMaaP) system that provides a data movement service that transports and processes data from any source to any target).  
However, Gali-Clarke-Takla does not disclose wherein the network automation platform comprises a software defined network controller, wherein the software defined network controller comprises the automation agent and the network equipment configuration update service.
In an analogous art, Ramachandran discloses wherein the network automation platform comprises a software defined network controller, wherein the software defined network controller comprises the automation agent and the network equipment configuration update service ([0031], [0033]:  The SDN controller must be a NETCONF client that recognizes and handles the newly introduced capability referred to herein as “dynamic-data-model-update.” The SDN controller must have a decision engine to either auto-push or push on demand, as well as a YANG model and a platform-transform-model, depending on the NETCONF server module capabilities advertised by the network elements. SDN controller, to direct network elements (comprising NETCONF servers) dynamically to create, update, and delete YANG data models at runtime).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gali-Clarke-Takla to comprise “wherein the network automation platform comprises a software defined network controller, wherein the software defined network controller comprises the automation agent and the network equipment configuration update service” taught by Ramachandran.
One of ordinary skilled in the art would have been motivated because it would have enabled the network elements to be updated dynamically must meet certain requirements (Ramachandran, [0032]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gali in view of Clarke in view of Takla, as applied to claim 1, in further view of Williams al. (US 2020/0067776 A1).
Regarding claim 4, Gali-Clarke-Takla discloses the method of claim 1.
However, Gali-Clarke-Takla does not disclose wherein the microservice is included at a data collection, analytics and events component of the network automation platform.
In an analogous art, Williams disclose wherein the microservice is included at a data collection, analytics and events component of the network automation platform ([0066]:  the DCAE module 227 includes an analytic framework which is an environment that allows for development of real-time applications (e.g., analytics, anomaly detection, capacity monitoring, congestion monitoring, alarm correlation et cetera) as well as other non-real-time applications (e.g., analytics, forwarding synthesized or aggregated or transformed data to Big Data stores and applications); the intent is to structure the environment that allows for agile introduction of applications from various providers (Labs, IT, vendors, et cetera). The framework supports the ability to process both a real-time stream of data as well as data collected via traditional batch methods. The analytic framework supports methods that allow developers to compose applications that process data from multiple streams and sources. Analytic applications are developed by various organizations, however, they all run in the DCAE module 227 and are managed by a DCAE controller (not shown). These applications are microservices developed by a broad community and adhere to the standards of the ECOMP platform 100).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gali-Clarke-Takla to comprise “wherein the microservice is included at a data collection, analytics and events component of the network automation platform” taught by Williams.
One of ordinary skilled in the art would have been motivated because it would have enabled the ability to process both a real-time stream of data as well as data collected via traditional batch methods (Williams, [0066]).

Claims 10-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gali in view of Clarke in view of Takla, as applied to claim 1, in further view of Shenoy et al. (US 2020/0195501 A1).
Regarding claim 10, Gali-Clarke-Takla discloses the method of claim 1.
However, Gali-Clarke-Takla does not disclose further comprising: receiving, by the automation agent, via the network equipment configuration update service, a return communication from the radio access network equipment; and publishing, by the automation agent, the return communication via the communication channel.
In an analogous art, Shenoy disclose further comprising: receiving, by the automation agent, via the network equipment configuration update service, a return communication from the radio access network equipment ([0052]:  Network device 16A may modify the configuration of network device 16A based on the data, and network device 16A may send an indication that its configuration has modified according the secondary configuration change. For example, network device 16A may publish the indication to message bus 34, and SDN controller 20 may consume the indication from message bus 34. In some examples, network device 16A is configured to send data indicative of the secondary configuration change to SDN controller 20 via connection 28.); and publishing, by the automation agent, the return communication via the communication channel ([0054]:  SDN controller 20 determines that the secondary configuration change is permissible, intent and policy engine 24 is configured to post a confirmation message to message queue 32A, the confirmation message affirming that the secondary configuration change is approved and recorded).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gali-Clarke-Takla to comprise “further comprising: receiving, by the automation agent, via the network equipment configuration update service, a return communication from the radio access network equipment; and publishing, by the automation agent, the return communication via the communication channel” taught by Shenoy.
One of ordinary skilled in the art would have been motivated because it would have enabled to publish notifications to a message bus which instruct network devices to retrieve configuration data, thus increasing the network device configuration scalability (Shenoy, [0007]).

Regarding claim 11, Gali-Clarke-Takla discloses the method of claim 1. Clarke disclose further comprising: [receiving, by the automation agent, a network equipment parameter read request generated by the microservice] ([0142], [0145]: responsive to the configuring of 1408, the subservice metrics are obtained from the subservices. For example, responsive to the monitoring objects, the subservices record and then report to assurance agents 108 the subservice metrics in telemetry objects corresponding to the monitoring object. Assurance agents 108 (e.g. components) send service-tagged subservice metrics (and health states) directly to assurance orchestrator 106.  [0131]:  Monitoring object 1200 includes a subservice identifier (ID) 1202 and configuration information 1204. Configuration information 1204 may include YANG network device configuration information, for example, and identifies subservice metrics to be recorded and reported, in accordance with a heuristic package. Configuration information 1204 may include one or more configuration code snippets to configure a subservice, e.g., a network device, to perform the recording/reporting of the subservice metrics); sending, by the automation agent, the network equipment parameter read request to the network equipment configuration update service, in order to deploy the network equipment parameter read request to the radio access network equipment ([0142]:  assurance orchestrator 106 determines an overall health state of each of the services implemented on service network 113, and then provides to network orchestrator 102 service assurance messages 1502 (also referred to as “flow 1502”). Service assurance messages 1502 include the overall health states for the services as determined by assurance orchestrator 106, and may also include health states of subservices for each of the services. Service assurance messages 1502 may also include, for each of the services having an overall health state that indicates a failing (or degraded) overall health state, a corresponding request to reconfigure subservices of that service, so as to return the overall health state to a passing overall health state. The request to reconfigure may also be referred to as a “subservice reconfiguration request.”).
In an analogous art, Takla receiving, by the automation agent, via the communication channel a network equipment parameter read request ([0047], [0078]:  The components of ONAP 120 publish data to, and consume data from, data bus 110 to perform various operations, as described further herein. The mapping 1440 informs the ONAP component the topic from which to consume the information published by the VNF 100 about particular VNF capabilities and parameters that enables the ONAP component to monitor, manage, and/or control the VNF 100).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Clarke to comprise “receiving, by the automation agent, via the communication channel a network equipment parameter read request” taught by Takla.
One of ordinary skilled in the art would have been motivated because it would have enabled the ONAP to provide a common platform for real-time, policy-driven orchestration and automation of physical network and virtual network functions that enables rapid deployment, automation, and lifecycle management of new services using VNFs (Takla, [0029]).  
However, Gali-Clarke-Takla does not disclose receiving, by the automation agent, via the network equipment configuration update service, a return communication from the radio access network equipment; and publishing, by the automation agent, the return communication via the communication channel.
In an analogous art, Shenoy disclose receiving, by the automation agent, via the network equipment configuration update service, a return communication from the radio access network equipment; and publishing, by the automation agent, the return communication via the communication channel ([0052]:  Network device 16A may modify the configuration of network device 16A based on the data, and network device 16A may send an indication that its configuration has modified according the secondary configuration change. For example, network device 16A may publish the indication to message bus 34, and SDN controller 20 may consume the indication from message bus 34. In some examples, network device 16A is configured to send data indicative of the secondary configuration change to SDN controller 20 via connection 28.); and publishing, by the automation agent, the return communication via the communication channel ([0054]:  SDN controller 20 determines that the secondary configuration change is permissible, intent and policy engine 24 is configured to post a confirmation message to message queue 32A, the confirmation message affirming that the secondary configuration change is approved and recorded).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gali-Clarke-Takla to comprise “receiving, by the automation agent, via the network equipment configuration update service, a return communication from the radio access network equipment; and publishing, by the automation agent, the return communication via the communication channel” taught by Shenoy.
One of ordinary skilled in the art would have been motivated because it would have enabled to publish notifications to a message bus which instruct network devices to retrieve configuration data, thus increasing the network device configuration scalability (Shenoy, [0007]).

Regarding claim 20; the claim is interpreted and rejected for the same reason as set forth in claim 10.


Claims 13-15,19  are rejected under 35 U.S.C. 103 as being unpatentable over Gali in view of Clarke in view of Takla, as applied to claim 1, in further view Shah (“CM Notification Support in ONAP”).
Regarding claim 13, Gali-Clarke-Takla discloses the network controller equipment of claim 12.
However, Gali-Clarke-Takla does not disclose wherein the network controller equipment comprises a software defined network controller and the network automation platform communication channel comprises a data movement as a platform communication channel.
In an analogous art, Shah discloses wherein the network controller equipment comprises a software defined network controller and the network automation platform communication channel comprises a data movement as a platform communication channel (pg. 1, figure, SDN and DMaap.  Pg. 1, [0004]:  SDNR to consume DMAAP message, and trigger pertinent DG to update RuntimeDB/ConfigDB platform).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gali-Clarke-Takla to comprise “wherein the network controller equipment comprises a software defined network controller and the network automation platform communication channel comprises a data movement as a platform communication channel” taught by Shah.
One of ordinary skilled in the art would have been motivated because it would have enabled to publish notifications relating to configuration changes in an RAN network (Shah, pg. 1, [0001]).

Regarding claim 14, Gali-Clarke-Takla discloses the network controller equipment of claim 12, [wherein the interface update file comprises a yang file created by the automation agent] and wherein  the automation agent provides the yang file to the network equipment configuration update service (Clarke, [0131]:  Monitoring object 1200 includes a subservice identifier (ID) 1202 and configuration information 1204. Configuration information 1204 may include YANG network device configuration information, for example, and identifies subservice metrics to be recorded and reported, in accordance with a heuristic package. [0045]:  network orchestrator 102 may employ, for example, the Network Configuration Protocol (NETCONF) (or, similarly, Representational State Transfer (REST) Configuration (RESTCONF)) in a NETCONF compliant session to push intent-based network device configuration objects, such as Yet Another Next Generation (YANG) models or objects, to network devices 112).  
However, Gali-Clarke-Takla does not disclose wherein the interface update file comprises a yang file created by the automation agent by applying a curl command to the network equipment configuration information.
In an analogous art, Shah disclose wherein the interface update file comprises a yang file created by the automation agent by applying a curl command to the network equipment configuration information (pg. 1, [0001]-[0004]:  Any configuration changes (such as, neighbor list change) in the underlying RAN network will be communicated via CM REST notifications, and will trigger any follow-on activities, such as closed-loop automation. Publish CM Notification DMAAP message that includes relevant VES payload. For testing, DMAAP message will be published via Postman or CURL, onto CM-NOTIFICATION topic. Pg. 3, [0001]:  The YANG tree is below, and it is expected that any configuration change payload in the DMAAP message aligns with this YANG model for efficient end to end system engineering).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gali-Clarke-Takla to comprise “wherein the interface update file comprises a yang file created by the automation agent by applying a curl command to the network equipment configuration information” taught by Shah.
One of ordinary skilled in the art would have been motivated because it would have enabled to publish notifications relating to configuration changes in an RAN network (Shah, pg. 1, [0001]).

Regarding claim 15, Gali-Clarke-Takla-Shah discloses the network controller equipment of claim 14, wherein the network equipment configuration update service deploys the yang file to the identified network equipment using a network configuration protocol (Clarke, [0045]:  the Network Configuration Protocol (NETCONF) (or, similarly, Representational State Transfer (REST) Configuration (RESTCONF)) in a NETCONF compliant session to push intent-based network device configuration objects, such as Yet Another Next Generation (YANG) models or objects, to network devices 112).  The same rationale applies as in claim 1.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gali in view of Clarke in view of Takla, as applied to claim 1, in further view of Aftab al. (US 2017/0289060 A1).
Regarding claim 19, Gali-Clarke-Takla discloses the non-transitory machine-readable medium of claim 17.
However, Gali-Clarke-Takla does not disclose wherein the network equipment configuration information published by the microservice comprises an array, and wherein the automation agent processes items in the array one by one in order to create the first interface update file.
In an analogous art, Aftab discloses wherein the network equipment configuration information published by the microservice comprises an array, and wherein the automation agent processes items in the array one by one in order to create the first interface update file ([0010]: a topology model-driven automated deployment process for deploying multi-component cloud applications or services on cloud platforms. Specifically, in a topology deployment pipeline, a topology model of the application results in the generation of an application-dependency graph (A-DG) that is the basis for creating multiple artifacts, including deployment orchestration plans, HEAT templates (an OpenStack™ template format used in cloud provisioning) and YANG templates (a NETCONF™ modeling language used in network provisioning).  [0094]:  The MSO 440 then calls SDN-C 450 to configure the L1-L3 VNFs and to set up the route and the required network guarantees on the network links between the newly created remote VMs on the WAN (CBB). In particular, the MSO 440 passes the order ID to the SDN-C 450, the SDN-C retrieves the CSAR File using the order ID as the key from order repository 470, the SDN-C extracts the YANG scripts 473 from the CSAR files, and the SDN-C inspects the YANG scripts to find out the required resources and the order in which to configure the resources). 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gali-Clarke-Takla to comprise “wherein the network equipment configuration information published by the microservice comprises an array, and wherein the automation agent processes items in the array one by one in order to create the first interface update file” taught by Aftab.
One of ordinary skilled in the art would have been motivated because it would have enabled for a topology model-driven automated deployment process for deploying multi-component cloud applications or services on cloud platform (Aftab, [0011]).

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Xing et al. US 2021/0329004 A1: Network Verification Method and Apparatus. 
Larish, US 2020/0145417 A1: Systems and Methods for Automated Network-Based Rules Generation and Configuration of Different Network Device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446